--------------------------------------------------------------------------------

Exhibit 10.1
 
Procera Networks, Inc.


EXECUTIVE EMPLOYMENT AGREEMENT
For
Charles Constanti




This Executive Employment Agreement (“Agreement”) by and between Charles
Constanti (“Executive”) and Procera Networks, Inc. (the “Company”)
(collectively, the “Parties”) is effective as of the last date signed by the
Parties.


Whereas, the Company desires to employ Executive to provide personal services to
the Company, and wishes to provide Executive with certain compensation and
benefits in return for his services;


Whereas, Executive wishes to be employed by the Company and to provide personal
services to the Company in return for certain compensation and benefits;


Now, Therefore, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:


1.             Employment by the Company.


1.1           Position.  Subject to terms and conditions set forth herein, the
Company agrees to employ Executive in the position of Chief Financial Officer
and Executive hereby accepts such employment.  During the term of Executive’s
employment with the Company, Executive will devote Executive’s best efforts and
substantially all of Executive’s business time and attention to the business of
the Company, except for vacation periods as set forth herein and reasonable
periods of illness or other incapacities permitted by the Company’s general
employment policies.  Executive’s first date of employment shall be a date to be
mutually agreed upon by the Parties (the “Commencement Date”).


1.2           Duties and Location.  Executive shall serve in an executive
capacity and shall perform such duties as are customarily associated with
Executive’s then current title, consistent with the bylaws of the Company and as
required by the Company’s Board of Directors (the “Board”).  Executive shall
report to the Company’s Board.  Executive’s primary office location shall be a
location mutually acceptable to both the Executive and the Company.  The Company
reserves the right to reasonably require Executive to perform Executive’s duties
at places other than Executive’s primary office location from time to time as
agreed to by Executive, and to require reasonable business travel.


1.3           Policies and Procedures.  The employment relationship between the
parties shall be governed by the general employment policies and practices of
the Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.


 
 

--------------------------------------------------------------------------------

 


2.             Compensation.


2.1           Salary.  For services to be rendered hereunder, Executive shall
receive an annual salary at the rate of $225,000.00 (the “Base Salary”), subject
to payroll withholding and deductions and payable in accordance with the
Company’s regular payroll schedule.  Executive’s Base Salary shall be reviewed
annually and may be increased as approved by the Board in its sole discretion.


2.2           Annual Bonus.  Executive will be eligible for an annual bonus
target of sixty percent (60%) of his Base Salary (the “Annual Bonus”); provided
that for calendar year 2009, this potential bonus shall be prorated for the
partial period of employment in calendar year 2009.  The Annual Bonus shall be
based on the 2009 executive bonus plan approved by the Company’s Board of
Directors (or an executive committee thereof) within the first thirty days of
each half year; provided however that with respect to calendar 2009 such
objectives may be set within the first 90 days of employment. The amount of the
annual bonus paid shall be determined by the Board of Directors based upon a
good faith, objective determination of Executive’s achievement of the previously
agreed to objectives.  Since the Annual Bonus is intended both to reward past
Company and Executive performance and to provide an incentive for Executive to
remain with the Company, Executive must remain an active employee through the
date that any such bonus is awarded to him in order to earn any such
bonus.  Executive will not earn any Annual Bonus (including a prorated bonus) if
Executive’s employment terminates for any reason before the Annual Bonus is
awarded to him.  Any Annual Bonus awarded by the Board shall be paid no later
than 30 days after the end of the calendar year.


2.3           Equity Compensation.  Executive shall be granted an option to
purchase one million shares of the Company’s Common Stock (the “Option”), having
an exercise price equal to the closing price as quoted on the American Stock
Exchange on the third day following the next quarterly earnings release.  Except
as otherwise provided herein, the Option will vest and become exercisable over
four (4) years, with twenty-five percent (25%) of the shares covered by the
Option vesting and becoming exercisable on the one year anniversary of the date
of grant, and the remaining shares covered by the Option vesting and becoming
exercisable in thirty-six (36) equal monthly installments thereafter, as long as
the Executive remains in continuous service with the Company (as defined in the
Plan).  The Option shall be governed by the terms and conditions set forth in
the Plan, and in the applicable stock option agreement and grant document.


2.4           Standard Company Benefits.  Executive shall be entitled to
participate in all employee benefit programs for which Executive is eligible
under the terms and conditions of the benefit plans which may be in effect from
time to time and provided by the Company to its employees generally.


 
3.
Confidential Information Obligations.



3.1           Confidential Information Agreement.  As a condition of employment,
Executive agrees to execute and abide by the Employee Confidential Information
and Inventions Assignment Agreement attached hereto as Exhibit A.


 
 

--------------------------------------------------------------------------------

 


3.2           Third Party Agreements and Information.  Executive represents and
warrants that Executive’s employment by the Company will not conflict with any
prior employment or consulting agreement or other agreement with any third
party, and that Executive will perform Executive’s duties to the Company without
violating any such agreement.  Executive represents and warrants that Executive
does not possess confidential information arising out of prior employment,
consulting, or other third party relationships, which would be used in
connection with Executive’s employment by the Company, except as expressly
authorized by that third party.  During Executive’s employment by the Company,
Executive will use in the performance of Executive’s duties only information
which is generally known and used by persons with training and experience
comparable to Executive’s own, common knowledge in the industry, otherwise
legally in the public domain, or obtained or developed by the Company or by
Executive in the course of Executive’s work for the Company.


 
4.
Outside Activities During Employment.



4.1           Non-Company Business. Except with the prior written consent of the
Board, Executive will not during the term of Executive’s employment with the
Company undertake or engage in any other employment, occupation or business
enterprise, other than ones in which Executive is a passive investor.  Executive
may engage in civic and not-for-profit activities so long as such activities do
not materially interfere with the performance of Executive’s duties hereunder.


4.2           No Adverse Interests. Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known by him to be adverse or antagonistic to the Company, its business or
prospects, financial or otherwise, except as a passive investor in mutual or
exchange traded funds.


 
 

--------------------------------------------------------------------------------

 


 
5.
Termination Of Employment.



5.1           At-Will Relationship.  Executive’s employment relationship is
at-will.  Either Executive or the Company may terminate the employment
relationship at any time, with or without Cause or advance notice.


5.2           Termination without Cause; Resignation for Good Reason.  If, at
any time, the Company terminates Executive’s employment without Cause (as
defined herein), or Executive resigns with Good Reason (as defined herein), and
Executive executes and delivers the Separation Date Release of all claims set
forth as Exhibit B hereto and allows such release to become effective, then the
Company will provide Executive with the following severance benefits:


(a)           Cash Severance.  The Company shall pay Executive severance in the
form of continuation of Executive’s Base Salary in effect on Executive’s last
day of employment for a period of six (6) months after Executive’s termination,
subject to standard payroll deductions and withholdings and payable on the
Company’s regular payroll schedule.  Each payment made pursuant to this Section
5.2(a) is intended to be a separate payment (as defined in Treasury Regulations
Section 1.409A-2(b)(2)) from any other payments made pursuant to this Section
5.2(a) for purposes of the “short term deferral rule” under Treasury Regulations
Section 1.409A-1(b)(4).


(b)           Continued Health Insurance Coverage.  To the extent provided by
the federal COBRA law or, if applicable, state insurance laws, and by the
Company’s then-current group health insurance policies, Executive may be
eligible to continue Executive’s then-current group health insurance benefits
after termination of Employment at his own expense.


(c)           Accelerated Vesting.  In the event the Company terminates
Executive’s employment without Cause, or Executive resigns with Good Reason,
within twelve (12) months after a Change in Control (as defined below), then the
Company will accelerate the vesting of any equity awards granted to Executive
prior to Executive’s employment termination such that one hundred percent (100%)
of all shares or options subject to such awards which are unvested as of the
employment termination date shall be accelerated and deemed fully vested as of
Executive’s last day of employment.


5.3           Termination for Cause; Resignation without Good Reason.  If the
Company terminates Executive’s employment with the Company for Cause, or
Executive resigns without Good Reason, then Executive will not be entitled to
any further compensation from the Company (other than accrued salary, and
accrued and unused vacation, through Executive’s last day of employment),
including severance pay, pay in lieu of notice or any other such compensation.


5.4           Termination Due to Death or Disability.


(a)           Death.  This Agreement shall terminate immediately upon
Executive’s death and Executive’s estate shall not be entitled to any further
compensation from the Company (other than accrued salary, and accrued and unused
vacation, through Executive’s last day of employment), including severance pay,
pay in lieu of notice or any other such compensation.


 
 

--------------------------------------------------------------------------------

 


(b)           Disability.   If Executive is incapacitated by accident, sickness
or otherwise such that Executive is incapable of performing the services set
forth in Section 1.1 herein, and such incapacity is certified by a qualified
medical doctor, then this Agreement shall terminate.  In such an event,
Executive and/or Executive’s legal representatives shall not be entitled to any
further compensation from the Company (other than accrued salary, and accrued
and unused vacation, through Executive’s last day of employment), including
severance pay, pay in lieu of notice or any other such compensation.


5.5           Deferred Compensation.  If the Company determines that any of the
severance benefit payments fail to satisfy the distribution requirement of
Section 409A(a)(2)(A) of the Internal Revenue Code as a result of Section
409A(a)(2)(B)(i) of the Internal Revenue Code, the payment of such benefit shall
be accelerated to the minimum extent necessary so that the benefit is not
subject to the provisions of Section 409A(a)(1) of the Internal Revenue
Code.  (It is the intention of the preceding sentence to apply the short-term
deferral provisions of Section 409A of the Internal Revenue Code, and the
regulations and other guidance thereunder, to the severance benefit payments,
and the payment schedule as revised after the application of the preceding
sentence shall be referred to as the “Revised Payment Schedule.”)  However, if
there is no Revised Payment Schedule that would avoid the application of Section
409A(a)(1) of the Internal Revenue Code, the payment of such benefits shall not
be paid pursuant to a Revised Payment Schedule and instead shall be delayed to
the minimum extent necessary so that such benefits are not subject to the
provisions of Section 409A(a)(1) of the Internal Revenue Code.  The Board may
attach conditions to or adjust the amounts paid pursuant to this Section 5.5 to
preserve, as closely as possible, the economic consequences that would have
applied in the absence of this Section 5.5; provided, however, that no such
condition or adjustment shall result in the payments being subject to Section
409A(a)(1) of the Internal Revenue Code.


5.6           Limitation on Payments.  In the event that the payments or other
benefits provided for in this Agreement or otherwise payable to Executive (i)
constitute “parachute payments” within the meaning of Section 280G of the Code,
and (ii) would be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then Executive’s benefits under this Agreement shall be
either (a) delivered in full, or (b) delivered to such lesser extent which would
result in no portion of such benefits being subject to the Excise Tax, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the Excise Tax, results in the receipt by Executive on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code.  If
a reduction in payments or benefits constituting “parachute payments” is
necessary pursuant to the foregoing provision, reduction shall occur in the
following order unless the Executive elects in writing a different order
(provided, however, that such election shall be subject to Company approval if
made on or after the date on which the event that triggers the parachute payment
occurs): reduction of cash payments; cancellation of accelerated vesting of
stock awards; reduction of employee benefits.  If acceleration of vesting of
stock award compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of the Executive’s stock
awards unless the Executive elects in writing a different order for
cancellation.

 
 
 

--------------------------------------------------------------------------------

 

 
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5.6 shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Executive and the Company for all purposes and may
be relied upon by the Company.  For purposes of making the calculations required
by this Section 5.6, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Section 280G and 4999 of the
Code.  The Company and Executive shall further to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 5.6.  The Company shall bear all costs
the Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5.6.
 

5.7           Definitions.


(a)           For purposes of this Agreement, “Cause” shall mean any one or more
of the following:


(i)            Executive’s indictment or conviction of any felony or of any
crime involving dishonesty;


(ii)           Executive’s participation in any fraud or other act of willful
misconduct against the Company (including any material breach of Company policy
that causes or reasonably could cause harm to the Company);


(iii)          Executive’s refusal to comply with any lawful directive of the
Company;


(iv)           Executive’s material breach of Executive’s fiduciary, statutory,
contractual, or common law duties to the Company (including any material breach
of this Agreement or the Confidential Information and Inventions Agreement); or


(v)            Conduct by Executive, which in the good faith and reasonable
determination of the Board demonstrates gross unfitness to serve.


Provided, however, that in the event that any of the foregoing events is
reasonably capable of being cured, the Company shall, within twenty (20) days
after the discovery of such event, provide written notice to the Executive
describing the nature of such event and Executive shall thereafter have ten (10)
business days to cure such event.


(b)           For purposes of this Agreement, Executive shall have “Good Reason”
for Executive’s resignation if: (w) any of the following occurs without
Executive’s consent; (x) Executive notifies the Company in writing, within
twenty (20) days after the occurrence of one of the following events that
Executive intends to terminate his employment no earlier than thirty (30) days
after providing such notice; (y) the Company does not cure such condition within
thirty (30) days following its receipt of such notice or states unequivocally in
writing that it does not intend to attempt to cure such condition, and (z) the
Executive resigns from employment within thirty (30) days following the end of
the period within which the Company was entitled to remedy the condition
constituting Good Reason but failed to do so:


 
 

--------------------------------------------------------------------------------

 


(i)            the assignment to Executive of any duties or responsibilities
which result in the material diminution of Executive’s authority, duties or
responsibility; provided, however, that the acquisition of the Company and
subsequent conversion of the Company to a division or unit of the acquiring
corporation will not by itself result in a material diminution of Executive’s
authority, duties or responsibility;


(ii)           a material reduction by the Company in Executive’s annual base
salary, except to the extent the base salaries of all other executive officers
of the Company are accordingly reduced;


(iii)          a relocation of Executive’s place of work, or the Company’s
principal executive offices if Executive’s principal office is at such offices,
to a location that increases Executive’s daily one-way commute by more than
thirty-five (35) miles; or


(iv)           any material breach by the Company of any material provision of
this Agreement, including but not limited to Section 7.7.


(c)           For purposes of this Agreement, “Change in Control” shall be
deemed to have occurred if, in a single transaction or series of related
transactions: (i) any person (as such term is used in Section 13(d) and 14(d) of
the Securities Exchange Act of 1934 (“Exchange Act”)), or persons acting as a
group, other than a trustee or fiduciary holding securities under an employment
benefit program, is or becomes a “beneficial owner” (as defined in Rule 13-3
under the Exchange Act), directly or indirectly of securities of the Company
representing 51% or more of the combined voting power of the Company, (ii) there
is a merger, consolidation or other business combination transaction of the
Company with or into another corporation, entity or person, other than a
transaction in which the holders of at least a majority of the shares of voting
capital stock of the Company outstanding immediately prior to such transaction
continue to hold (either by such shares remaining outstanding or by their being
converted into shares of voting capital stock of the surviving entity) a
majority of the total voting power represented by the shares of voting capital
stock of the Company (or the surviving entity) outstanding immediately after
such transaction, or (iii) all or substantially all of the Company’s assets are
sold.


6.             Arbitration.


To ensure the timely and economical resolution of disputes that may arise in
connection with Executive’s employment with the Company, Executive and the
Company agree that any and all disputes, claims, or causes of action arising
from or relating to the enforcement, breach, performance, negotiation,
execution, or interpretation of this Agreement, Executive’s employment, or the
termination of Executive’s employment, shall be resolved to the fullest extent
permitted by law by final, binding and confidential arbitration, by a single
arbitrator, in San Jose, California, conducted by JAMS under the then applicable
JAMS rules. By agreeing to this arbitration procedure, both Executive and the
Company waive the right to resolve any such dispute through a trial by jury or
judge or administrative proceeding.  The arbitrator shall:  (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award.  The arbitrator shall be authorized to
award any or all remedies that Executive or the Company would be entitled to
seek in a court of law.  The Company shall pay all JAMS’ arbitration fees in
excess of the amount of court fees that would be required if the dispute were
decided in a court of law.  Nothing in this Agreement is intended to prevent
either Executive or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.


 
 

--------------------------------------------------------------------------------

 


7.             General Provisions.


7.1           Notices.  Any notices provided hereunder must be in writing and
shall be deemed effective upon the earlier of personal delivery (including
personal delivery by fax) or the next day after sending by overnight carrier, to
the Company at its primary office location and to Executive at his address as
listed on the Company payroll.


7.2           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.


7.3           Waiver.  Any waiver of any breach of any provisions of this
Agreement must be in writing to be effective, and it shall not thereby be deemed
to have waived any preceding or succeeding breach of the same or any other
provision of this Agreement.


7.4           Complete Agreement.  This Agreement, including Exhibit A,
constitutes the entire agreement between Executive and the Company and it is the
complete, final, and exclusive embodiment of their agreement with regard to this
subject matter.  It is entered into without reliance on any promise or
representation other than those expressly contained herein, and it cannot be
modified or amended except in a writing signed by the Executive and a duly
authorized officer of the Company.


7.5           Counterparts.  This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.


7.6           Headings.  The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.


 
 

--------------------------------------------------------------------------------

 


7.7           Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Company, and
their respective successors, assigns, heirs, executors and administrators,
except that Executive may not assign any of his duties hereunder and he may not
assign any of his rights hereunder without the written consent of the Company,
which shall not be withheld unreasonably.  The Company shall obtain the
assumption of this Agreement by any successor or assign of the Company.


7.8           Choice of Law.  All questions concerning the construction,
validity and interpretation of this Agreement will be governed by the law of the
State of California.


 In Witness Whereof, the parties have executed this Agreement.



 
Procera Networks, Inc.
                   
By:
/s/ James Brear
   
James Brear, CEO
       
Date:
April 27, 2009





Understood and Agreed:


Executive




By:
/s/ Charles Constanti
 
Charles Constanti
   
Date:
April 27, 2009





Agreed-to Commencement Date: May 11, 2009
JB: /s/ JB
CC: /s/ CC



 
 

--------------------------------------------------------------------------------

 


Exhibit A


CONFIDENTIAL INFORMATION AND INVENTIONS AGREEMENT


 
 

--------------------------------------------------------------------------------

 


Exhibit B


Separation Date Release


(To be signed on or within 21 days after the employment termination date.)


In exchange for the severance benefits to be provided to me by Procera Networks,
Inc. (the “Company”) pursuant to the terms of my Executive Employment Agreement
(the “Agreement”), I hereby provide the following General Release of Claims (the
“Release”).  I understand that, on the last date of my employment with the
Company, the Company will pay me any accrued salary to which I am entitled by
law, regardless of whether I sign this Release, but I am not entitled to any
severance benefits unless I sign and return this Release to the Company and I
allow it to become effective.


I hereby generally and completely release the Company and its directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively the “Released Parties”) of and from any and all claims,
liabilities and obligations, both known and unknown, arising out of or in any
way related to events, acts, conduct, or omissions occurring at any time prior
to or at the time that I sign this Release.


This general release includes, but is not limited to: (1) all claims arising out
of or in any way related to my employment with the Company or the termination of
that employment; (2) all claims related to my compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership or equity interests in the Company; (3) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing (including claims based on or arising under the Agreement);
(4) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act (as amended) (“ADEA”),
the federal Family and Medical Leave Act, the California Labor Code (as
amended), the California Family Rights Act, and the California Fair Employment
and Housing Act (as amended).


I understand that notwithstanding the foregoing, the following are not included
in the Released Claims (the “Excluded Claims”): (i) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement to
which I am a party, the charter, bylaws, or operating agreements of any of the
Released Parties, or under applicable law; or (ii) any rights which are not
waivable as a matter of law.  In addition, I understand that nothing in this
release prevents me from filing, cooperating with, or participating in any
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, or the California Department of Fair Employment and Housing, except that
I acknowledge and agree that I shall not recover any monetary benefits in
connection with any such claim, charge or proceeding with regard to any claim
released herein.  I hereby represent and warrant that, other than the Excluded
Claims, I am not aware of any claims I have or might have against any of the
Released Parties that are not included in the Released Claims.


 
 

--------------------------------------------------------------------------------

 


I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given for the
waiver and release in the preceding paragraph is in addition to anything of
value to which I am already entitled.  I further acknowledge that I have been
advised by this writing that:  (1) my waiver and release do not apply to any
rights or claims that may arise after the date I sign this Release; (2) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (3) I have twenty-one (21) days to consider this
Release (although I may choose voluntarily to sign it earlier); (4) I have seven
(7) days following the date I sign this Release to revoke it by providing
written notice of revocation to the Company’s Board of Directors; and (5) this
Release will not be effective until the date upon which the revocation period
has expired, which will be the eighth calendar day after the date I sign it
provided that I do not revoke it (the “Effective Date”).


I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.  I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
my release of claims herein, including but not limited to the release of unknown
and unsuspected claims.


I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the Family and Medical Leave Act, the
California Family Rights Act, or otherwise, and I have not suffered any
on-the-job injury for which I have not already filed a workers’ compensation
claim.


I further agree: (1) not to disparage the Company, its parent, or its or their
officers, directors, employees, shareholders, affiliates and agents, in any
manner likely to be harmful to its or their business,  business reputation, or
personal reputation (although I may respond accurately and fully to any
question, inquiry or request for information as required by legal process); (2)
not to voluntarily (except in response to legal compulsion) assist any third
party in bringing or pursuing any proposed or pending litigation, arbitration,
administrative claim or other formal proceeding against the Company, its parent
or subsidiary entities, affiliates, officers, directors, employees or agents;
and (3) to reasonably cooperate with the Company, by voluntarily (without legal
compulsion) providing accurate and complete information, in connection with the
Company’s actual or contemplated defense, prosecution, or investigation of any
claims or demands by or against third parties, or other matters, arising from
events, acts, or failures to act that occurred during the period of my
employment by the Company.


By:
       
Charles Constanti
 
Date



 

--------------------------------------------------------------------------------